IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIAM HENRY BROWN,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-2744

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 12, 2017.

An appeal from the Circuit Court for Duval County.
Steven B. Whittington, Judge.

William Henry Brown, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

ROBERTS, RAY, and OSTERHAUS, JJ., CONCUR.